United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2272
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jose Martin Morales

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                         Submitted: December 2, 2021
                           Filed: December 7, 2021
                                 [Unpublished]
                                ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jose Martin Morales appeals after he pled guilty to a drug offense, and the
district court1 imposed an enhanced sentence pursuant to 21 U.S.C. §§ 841(b)(1)(A)

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
and 851. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), asserting that § 851 enhancements are
generally arbitrarily and unjustly applied; and as applied to Morales specifically, the
enhancement is unfair.

       To the extent counsel raises issues relating exclusively to policy or fairness,
Morales is without recourse in this direct appeal. We conclude, moreover, the
enhancement was properly applied because Morales had a prior “serious violent
felony,” his status as an aider or abetter notwithstanding; and the sentence imposed
was not substantively unreasonable. See United States v. Oliver, 987 F.3d 794, 805
(8th Cir. 2021) (reviewing factual findings regarding application of § 851
enhancement for clear error and legal determinations de novo); United States v.
Feemster, 572 F.3d 455, 461–62, 464 (8th Cir. 2009) (en banc) (reviewing sentences
first for significant procedural error, then for substantive reasonableness under
abuse-of-discretion standard); cf. United States v. Gammell, 932 F.3d 1175, 1179–80
(8th Cir. 2019), cert. denied, 140 S. Ct. 2809 (2020) (noting an aiding and abetting
conviction is one way to prove a defendant was guilty of a substantive offense which
qualifies as a violent felony).

      We reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988) and
found no non-frivolous issues. Accordingly, we grant counsel’s motion and affirm.
                      ______________________________




                                          -2-